Case 4:20-cv-01897 Document 37 Filed on 02/09/21 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 09, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-01897 Document 37 Filed on 02/09/21 in TXSD Page 2 of 2
